Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08 April 2022 have been fully considered but they are not persuasive. 

For the independent claim 1, the applicant argues on page 12-15, that the 35 U.S.C. 103 rejection based on the combination of Kwak, Kravtsov and Chen does not disclose “determining that the one or more first resource elements to be used for the PUCCH are scheduled to overlap with one or more second resource elements scheduled for the UE for an uplink data transmission on a physical uplink shared channel (PUSCH)”

The examiner respectfully disagrees. 

For claim 1, combination of Kwak, Kravtsov and Chen discloses “determining that the one or more first resource elements to be used for the PUCCH are scheduled to overlap with one or more second resource elements scheduled for the UE for an uplink data transmission on a physical uplink shared channel (PUSCH)”, wherein specifically Kwak discloses in para. 0484, 0491, 0493, that the UE determines that there is an overlap / collision between a scheduled PUSCH symbol (e.g.“third symbol of the PUSCH 3002” as in para. 0491, and the associated uplink transmission of the PUSCH symbol (e.g. “transmission of a PUSCH” as in para. 0474 and “transmit data (to an eNB) through a PUSCH” as in para. 0493 and the symbol which is used to transmit PUSCH in 2814 of figure 28)) which corresponds to “one or more second resource elements scheduled for the UE for an uplink data transmission on a physical uplink shared channel (PUSCH)”) and a PUCCH symbol (e.g. para. 0493 “a PUCCH region” and / or “the first symbol of the PUCCH 3008” in para. 0491, which are also shown in the same symbol in the PUCCH 2802 / 2804 of figure 28 corresponding to the concurrent symbol of 2814 of figure 28; such teaching corresponds to “one or more first resource elements to be used for the PUCCH”). The determination step (“determining that the one or more first resource elements to be used for the PUCCH are scheduled to overlap”) is taught in para. 0484 “If a PUCCH and a PUSCH overlap, UE may drop a scheduled PUSCH…”, in para. 0491 “if the third symbol of the PUSCH 3002 and the first symbol of the PUCCH 3008 overlap as in the case of the UE 1, the UE may drop the PUSCH”, and in para. 0493 “if a PUCCH region overlaps a symbol corresponding to data (e.g., ACK/NACK) not the shared DMRS of a PUSCH, UE may transmit data (to an eNB) through a PUSCH”. 

Applicant’s arguments (pages 15-16 of the Remarks) in regards to independent claims 1, 20, 31, and 40 and dependent claims 2-9,21-24,32-39, 41-46 and 48 rely on the same above arguments for independent claim 1, which have been addressed above. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120. The examiner can normally be reached Monday and Thursday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413